DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Examiner acknowledges the amendment(s) to the specification filed on January 25, 2021. The objection(s) to the drawings cited in the previous office action filed on November 5, 2020 is (are) hereby withdrawn.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first length difference between a first depth of a bottom surface of the second region at an intersection of a side surface in direct contact with the gate trench, and a second depth of a bottom surface of the first region at an intersection with a side surface in direct contact with the gate trench, is greater than a second length difference between a third depth at the bottom surface of the second region at a point farther from the gate trench, and a fourth depth at the bottom surface of the first region at the point farther from the gate trench”, as claimed in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See 112 rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The a first length difference between a first depth of a bottom surface of the second region at an intersection of a side surface in direct contact with the gate trench, and a second depth of a bottom surface of the first region at an intersection with a side surface in direct contact with the gate trench, is greater than a second length difference between a third depth at the bottom surface of the second region at a point farther from the gate trench, and a fourth depth at the bottom surface of the first region at the point farther from the gate trench”. In particular, claim 1 recites that the first region is formed over a second region that has a different conductivity type. As seen in figures 2 and 8, toward which the currently elected species A is directed, there is a first region 12 formed over a second region 14 that has a different conductivity type (p-type vs. n-type). As seen the annotated figure 8 below, the first length difference between a first depth of a bottom surface of the second region 14 at an intersection of a side surface in direct contact with the gate trench 41, and a second depth of a bottom surface of the first region 12 at an intersection with a side surface in direct contact with the gate trench 41 is lesser than a second length difference between a third depth at the bottom surface of the second region 14 at a point farther from the gate trench 41, and a fourth depth at the bottom surface of the first region 12 at a point farther from the gate trench 41. Therefore, the disclosure and figures teach an opposite relationship of the length differences than what is claimed, and, hence, the claim is found to contain new matter. Claim 2 depends from claim 1.


    PNG
    media_image1.png
    607
    531
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 16, 2021